Case 1:20-cv-24849-MGC Document 5 Entered on FLSD Docket 11/25/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                   CASE NO.: 20-cv-24849-MGC

 WINDY LUCIUS,

        Plaintiff,

 v.

 MARATHON PETROLEUM CORPORATION,

        Defendant.
                                                      /

                 PLAINTIFF’S COUNSEL’S VERIFIED CERTIFICATE
                REGARDING FILINGS FOR THE SAME OR SIMILAR
             VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

        Counsel for Plaintiff Windy Lucius, files his verified statement regarding prior filings for

 the same or similar violations of the Americans with Disabilities Act and states as follows:

        1.      Counsel for Plaintiff has sued Defendant for failure to make its mobile application

 accessible for persons with vision disabilities.

        2.      Counsel has conducted a search of the filings in the records of the Clerk of the

 United States District Court for the Southern District of Florida to ascertain whether Defendant

 has been sued for the same or similar violations of the Americans with Disabilities Act.

        3.      Counsel has not found a similar case where Defendant has been sued for the same

 or similar violations of the Americans with Disabilities Act.
Case 1:20-cv-24849-MGC Document 5 Entered on FLSD Docket 11/25/2020 Page 2 of 2




                                           Respectfully submitted,


                                           /s/ J. Courtney Cunningham
                                           J. Courtney Cunningham, Esq.
                                           J. COURTNEY CUNNINGHAM, PLLC
                                           FBN: 628166
                                           8950 SW 74th Court, Suite 2201
                                           Miami, FL 33156
                                           T: 305-351-2014
                                           cc@cunninghampllc.com

                          CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on November 25, 2020, I electronically filed the foregoing

 document with the Clerk of the Court using the CM/ECF system.

                                           /s/ J. Courtney Cunningham
                                           J. Courtney Cunningham, Esq.




                                              2
